Exhibit 10.9
FIRST AMENDMENT TO
EMPLOYMENTAGREEMENT




THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT ("First Amendment") is entered into
by and between COMVERGE INC., a Delaware corporation ("Company"), and MATTHEW
SMITH ("Executive") effective September 1, 2010.


WHEREAS, the Company and Executive have heretofore entered into that certain
Employment Agreement dated September 29, 2009 (the "Employment Agreement"); and


WHEREAS, the Company and Executive desire to amend the Employment Agreement;


NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree, effective
as of the date set forth above, that the Employment Agreement shall be amended
as hereafter provided:


1.  
Section 1.4 – Term.  The Term of Executive’s Employment Agreement hereunder
shall commence as of the Employment Date and shall continue through April 1,
2013, unless earlier terminated pursuant to the provisions of the Employment
Agreement.  Unless, within ninety (90) days prior to any then-scheduled
expiration of the Term, either party notifies the other in writing of its desire
not to renew this Agreement, the Term shall automatically be extended for an
additional period of one (1) year from the applicable succeeding anniversary of
the Employment Date.



2.  
Section 7.5(b) – Termination by the Company Without Cause, or by Executive for
Good Reason.  Section 7.5(b) of the Employment Agreement shall be deleted in its
entirety and replaced as follows:  Subject to subsection 7.5(c) below, if the
Company terminates Executive’s employment without Cause, or Executive terminates
his employment with Good Reason, then in such event Executive shall be entitled
to all payments allowed pursuant to subsection 7.5(a) above and severance pay in
the amount of the sum of (i) twelve (12) months’ annual base salary as specified
in Exhibit A, plus (ii) an amount equal to the amount of Executive’s bonus
payment for the last complete year of service prior to termination, times a
fraction, the numerator of which is the number of days in the year of
Executive’s termination through the date of such termination, and the
denominator of which is 365 (or in the case of leap years, 366). The benefits
provided pursuant to this Section 7.5(b) shall not include any stock option or
similar grants and Executive’s rights concerning any stock option or similar
grants shall be exclusively determined by applicable Company policies or plans
concerning such grants.



3.  
Except as expressly modified by this First Amendment, all other terms and
conditions of the Employment Agreement shall remain in full force and effect and
are hereby confirmed and ratified.





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.


COMVERGE, INC.





By:             /s/ R. Blake
Young                                                  
Name:         R. Blake Young
Title:           President & CEO





By:              /s/ Matt
Smith                                                                
Name:         Matthew Smith
Title:           SVP & General Counsel



 

